Citation Nr: 0533854	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-22 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dermatofibroma of the 
right thigh.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.  

3.  Entitlement to service connection for chloracne.

4.  Entitlement to an effective date prior to March 30, 1998 
for a 70 percent rating for PTSD.

5.  Entitlement to an effective date prior to August 11, 2003 
for a 10 percent rating for service-connected hearing loss.

6.  Entitlement to an effective date prior to August 11, 2003 
for a 10 percent rating for scar donor site right iliac crest.

7.  Entitlement to an effective date prior to March 30, 1998  
for TDIU.  

8.  Entitlement to an increased rating for service-connected 
hearing loss, currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for service-connected 
scar donor site right iliac crest, currently evaluated as 10 
percent disabling.  

10.  Entitlement to an increased rating for service-connected 
hypertrophic changes, left wrist, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard LaPointe, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for dermatofibroma of the right 
thigh, denied a claim for service connection for chloracne, 
and denied a claim of entitlement to a rating in excess of 30 
percent for service-connected post-traumatic stress disorder.  
In December 2003, the Board remanded the claims for 
additional development.  

The claim of entitlement to service connection for chloracne, 
and the claims of entitlement to an effective date prior to 
March 30, 1998 for a 70 percent rating for PTSD, entitlement 
to an effective date prior to August 11, 2003 for a 10 
percent rating for service-connected hearing loss, 
entitlement to an effective date prior to August 11, 2003 for 
a 10 percent rating for scar donor site right iliac crest, 
entitlement to an effective date prior to March 30, 1998  for 
TDIU, entitlement to an increased rating for service-
connected hearing loss, currently evaluated as 10 percent 
disabling, entitlement to an increased rating for service-
connected scar donor site right iliac crest, currently 
evaluated as 10 percent disabling, and entitlement to an 
increased rating for service-connected hypertrophic changes, 
left wrist, currently evaluated as 30 percent disabling, are 
the subjects of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a skin condition.

2.  The evidence received since the RO's May 1997 decision 
denying the veteran's claim for service connection for a skin 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, with symptoms that include nightmares, anger, impaired 
memory, and sleep difficulties; his psychiatric disorder has 
not resulted in total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's May 1997 decision denying the veteran's claim for 
service connection for a skin condition; the claim for 
dermatofibroma of the right thigh is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The criteria for entitlement to a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material


A review of the claims file shows that in May 1997, the RO 
denied a claim for service connection for a skin condition.  
There was no appeal, and the decision became final.  See 38 
U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In April 1999, the veteran applied to reopen the claim, in 
which he characterized the disability as a dermatofibroma, 
and chloracne (the veteran's claim based on chloracne is 
considered a separate issue in the REMAND portion of this 
decision).  In February 2001, the RO denied the claim after 
determining that new and material evidence had not been 
presented.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in May 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1997 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's May 1997 
decision included the veteran's service medical records, 
which showed that in October 1970, he was treated for a skin 
rash that was thought to be allergic dermatitis.  A "PEB 
(physical evaluation board) and medical board" examination 
report, dated in March 1971, showed that the veteran's skin 
was clinically evaluated as normal.  

The post-service medical evidence included a VA skin 
pathology report, dated in September 1991, which showed that 
a specimen from the veteran's right thigh resulted in a 
postoperative diagnosis of granuloma.  The clinical history 
noted a raised erythremic nodule times six years.  The 
microscopic diagnosis was right thigh, excisional biopsy, 
dermatofibroma. 

At the time of the RO's May 1997 denial of the claim, there 
was no competent evidence showing that the veteran's 
dermatofibroma was related to his service.   

Evidence received since the RO's May 1997 decision includes 
VA reports, dated between 1991 and 2005.  This evidence 
includes a June 1991 VA progress note which shows that the 
veteran received treatment for skin symptoms on the right 
hand, left femur, and right scapula.  The assessments were 
verruca of the right hand, granuloma vs. nevus of the right 
thigh, and cyst of the right scapula.    A June 1999 progress 
note includes an assessment of a cyst on the right side of 
the face.  A number of progress notes, dated in August 1999, 
contain an assessment of cyst on the right side of the neck, 
and note that the skin was within normal limits.   A VA 
progress note, dated in April 2002, indicates that the 
veteran had bullous-type dermatitis of both hands and the 
upper foot area, and that he was being treated with topical 
steroids.  A May 2002 VA progress note indicates that the 
veteran had a history of "what sounds like dyshidrotic 
eczema of hands and feet," that he had been using Aristocort 
(triamcinolone), and that he was going to try using 
behamethasone cream.  A number of the VA progress notes dated 
in 2002 contain notations of dermatophytosis.  

This evidence was not of record at the time of the RO's May 
1997 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material evidence.  This evidence is all 
dated at least 20 years after separation from service, and 
none of it contains competent evidence which shows that the 
veteran has dermatofibroma of the right thigh that is related 
to his service.  

Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the claim for a 
dermatofibroma of the right thigh.  The claim is therefore 
not reopened.

II.  Increased Rating - PTSD

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § .130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.132 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

In February 1992, the RO granted service connection for PTSD.  
In December 1998, the RO granted a claim of entitlement to an 
increased rating for service-connected PTSD to the extent 
that it increased the evaluation from 10 percent to 30 
percent.  The veteran appealed the issue of entitlement to an 
increased rating.  In March 2005, the RO increased the 
veteran's PTSD rating to 70 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO has 
assigned an effective date for service connection, and the 
currently effective 70 percent rating, of March 30, 1998.  
The Board further notes that in March 2005, the RO granted a 
total disability compensation rating based on individual 
unemployability (TDIU).  

The veteran's PTSD has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 100 
percent rating is warranted where the disorder is manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

The medical evidence for consideration consists of VA 
outpatient treatment and hospital reports, dated between 1998 
and 2004, and VA PTSD examination reports, dated in October 
1998, April 2002 and January 2005.  

An October 1998 VA PTSD examination report contains Axis I 
diagnoses of PTSD and history of alcohol dependence, and an 
Axis V diagnosis of a current GAF score of 60, and 65 for the 
past year.  The Axis II diagnosis was borderline personality 
disorder with antisocial features.  The examiner noted that 
the veteran's personality disorder was "a major factor" 
contributing to his impairment.  The VA hospital and progress 
notes show that the veteran received outpatient treatment for 
psychiatric symptoms between 1998 and July 2000.  In July 
2000, he was admitted after he threatened to kill his 
stepson, whom he accused of burning down his house.  During 
hospitalization, his GAF scores ranged from 35 to 50.  
Psychotic behavior was noted.  His discharge diagnoses were 
PTSD, marijuana dependence, alcohol dependence (in 
remission), polysubstance abuse (in remission), and panic 
disorder vs. substance-induced panic disorder.  The veteran 
received outpatient treatment beginning in November 2000.  
Overall, his GAF scores ranged from 48 to 65.  

A January 2005 VA PTSD examination report shows that the 
veteran complained of depression, memory problems, 
nightmares, intrusive thoughts of Vietnam, hypervigilance, 
current suicidal ideation without plan, poor sleep (less than 
six hours per night), impaired appetite, difficultly 
concentrating, and panic attacks precipitated when he thought 
about "how the VA has mistreated him."  He denied homicidal 
ideation, auditory hallucinations, and delusions.  He stated 
that he was using marijuana on a daily basis "for pain."  
He stated that he had not worked for the last ten years after 
he quit his most recent job as a porter at a hotel.  He 
reported that he liked to spend his time working with cell 
phones, scanners, and going on the internet.  On examination, 
the veteran was not able to recall any three objects after a 
delay of a few minutes.  His speech was organized,  and  
normal rate and volume, and coherent and goal-directed 
although he tended to provide brief responses.  There was no 
psychosis.  He missed the correct date by one week.  He was 
oriented to person, place and situation.  He correctly 
recalled four digits forward and three digits in reverse.  He 
made three errors on serial 7's and two errors on serial 3's.  
These results were suggestive of deficits with concentration 
and short-term memory.  There was no evidence of any remote 
memory problems or attention.  He endorsed delusions of 
reference but said that it only occurred when he has been 
drinking.  He denied bizarre delusional beliefs.  The Axis I 
diagnoses were PTSD, chronic, major depressive disorder 
(MDD), and cannabis abuse.  The Axis V diagnosis was a GAF 
score of 50 associated with PTSD, and 65 associated with MDD 
and cannabis abuse.  The examiner stated that the veteran's 
PTSD had a  moderate to serious impact on his level of 
functioning.  The examiner further noted that the veteran did 
not meet the criteria for a psychotic disorder, as his 
accounts of auditory and visual hallucinations included some 
atypical descriptions and were inconsistent with statements 
he made previously.  

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  For 
example, the medical evidence does not show that the veteran 
currently has persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself 
or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  In this regard, the January 2005 VA PTSD 
examination report shows that the veteran denied homicidal 
ideation, auditory hallucinations, and delusions.  He 
reported that he liked to spend his time working with cell 
phones, scanners, and going on the internet.  On examination, 
the veteran's speech was essentially normal, and he was 
oriented to person, place and situation.  There was some 
evidence suggestive of deficits with concentration and short-
term memory, but no evidence of any remote memory problems or 
attention.  The Axis V diagnosis was a GAF score of 50, which 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  The Board 
further notes that the findings in the January 2005 VA PTSD 
examination report are considered to outweigh a notation made 
in an outpatient treatment report that same month, which 
indicated that the veteran was totally unable to contribute 
to his own support through gainful employment due to the 
severity of his psychiatric symptoms.  In this regard, the 
January 2005 outpatient treatment report contains the lone 
sub-50 GAF score (a score of 48) after 2000, and the 
diagnosis was PTSD "by history."  The report is 
unaccompanied by any supporting findings showing that the 
criteria for a 100 percent rating have been met.  In 
contrast, the Board notes that the findings in the January 
2005 VA PTSD report are consistent with, and supported by, 
the other evidence of record.  Specifically, the findings are 
similar to those in the next most recent VA PTSD examination 
report, which is dated in April 2002.  The April 2002 VA PTSD 
examination report shows that the veteran complained of panic 
attacks, that he was oriented to person, place, and time, 
that there was no evidence of delusions, and that the Axis V 
diagnosis was a GAF score of 50.  Finally, VA progress notes, 
dated between late 2001 and February 2005, show that the 
veteran was repeatedly noted to be socializing with staff and 
other veterans, that he was in good spirits, that he was 
alert and oriented "times three" (i.e., to person, place 
and time) with no suicidal or homicidal ideation.  With one 
exception (previously discussed), his GAF scores ranged 
between 50 and 60.  In reaching this decision, the Board has 
considered the evidence pertaining to the veteran's VA 
hospitalization in 2000.  However, while there obviously is 
social and occupational impairment present, the previously 
discussed evidence is more current, and is therefore 
considered to be more probative of the veteran's current 
condition.  Francisco.  In addition, the evidence indicates 
that the veteran's past episodes of psychotic behavior may 
have been related to his alcohol abuse, which is no longer 
active.  See e.g. January 2005 and April 2002 VA PTSD 
examination reports.  In summary, the Board finds that the 
preponderance of the evidence is against the claim that the 
criteria for a rating in excess of 70 percent have been met 
for the veteran's service-connected PTSD.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in Mau and 
December of 2004, (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities, 
and to the extent that an etiological opinion was not 
obtained with regard to his claim for dermatofibroma, as the 
Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER


The request to reopen a claim of service connection for 
dermatofibroma of the right thigh is denied.

A rating in excess of 70 percent for PTSD is denied.  


REMAND

In March 2005, the RO: 1) increased the veteran's rating for 
PTSD to 70 percent and assigned an effective date of March 
30, 1998 for the 70 percent rating; 2) granted TDIU and 
assigned an effective date of March 30, 1998); 3) increased 
the veteran's rating for hearing loss to 10 percent, and 
assigned an effective date of August 11, 2003; 4) increased 
the veteran's rating for scar donor site right iliac crest to 
10 percent, and assigned an effective date of August 11, 
2003; and 5) denied an increased rating claim for 
hypertrophic changes, left wrist, evaluated as 30 percent 
disabling.  

In a statement, received in March 2005, the veteran's 
representative expressed disagreement with the effective 
dates assigned for a) the 70 percent rating for PTSD, b) the 
10 percent rating for hearing loss, c) the 10 percent rating 
for scar donor site right iliac crest, and d) TDIU.  He also 
disagreed with the ratings assigned for hearing loss, and 
scar donor site right iliac crest.  Finally, he also 
disagreed with the denial of increased rating claim for 
hypertrophic changes, left wrist, evaluated as 30 percent 
disabling.  However, the RO has not yet issued a statement of 
the case on these issues, and no appeal has been perfected.  
The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for service connection for 
chloracne, the veteran is shown to have served in Vietnam, 
and he is therefore presumed to have been exposed to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  The 
veteran's service medical records are negative for any 
complaint of or diagnosis of chloracne.  The veteran's 
separation examination show that his skin was clinically 
evaluated as normal.  

Presently there is no competent evidence to show that 
chloracne, "or other acneform disease consistent with 
chloracne", see 38 C.F.R. § 3.309(e),  became manifest to a 
compensable degree within one year of exposure, and service 
connection on a presumptive basis is not therefore currently 
warranted.  See 38 C.F.R. § 3.307(a)(6)(ii) (2004).  However, 
a January 2001 VA skin examination report contains a 
diagnosis of chloracne, and shows that the examiner 
associated the veteran's chloracne with exposure to Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  In 
this case, this January 2001 VA opinion comes about 30 years 
after separation from service, is over 41/2 years old, and is 
not shown to have been based on a review of the veteran's C-
file.  In addition, many subsequently dated VA progress notes 
contain multiple notations of dermaphytosis, with only one 
finding of chloracne.  See May 2004 VA progress note.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should issue the veteran and 
his representative a statement of the 
case specifically with regard to the 
issues of entitlement to earlier 
effective dates for a) the 70 percent 
rating for PTSD, b) the 10 percent rating 
for hearing loss, c) the 10 percent 
rating for scar donor site right iliac 
crest, and d) TDIU, as well as  the 
issues of entitlement to increased 
ratings for a) hearing loss, b) scar 
donor site right iliac crest, and c) 
hypertrophic changes, left wrist.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on these issues.

2.  The RO should arrange for the veteran 
to be afforded an examination of his 
skin.  If, and only if, the veteran is 
determined to have chloracne, or other 
acneform disease consistent with 
chloracne, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that the veteran's chloracne, or any 
other acneform disease consistent with 
chloracne, is related to his service, to 
include as due to exposure to Agent 
Orange, or some other herbicide, during 
service.  

3. Thereafter, the RO should readjudicate 
the issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


